Name: Commission Regulation (EEC) No 1614/90 of 15 June 1990 amending Regulations (EEC) No 3126/89 and (EEC) No 105/90 concerning invitations to tender for the export refund on wholly milled medium-grain and long-grain A rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/32 Official Journal "of ""the European Communities 16 . 6 . 90 COMMISSION REGULATION (EEC) No 1614/90 of 15 June 1990 amending Regulations (EEC) No 3126/89 and (EEC) No 105/90 concerning invitations to tender for the export refund on wholly milled medium-grain and long-grain A rice to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 806/89 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas Commission Regulations (EEC) No 3126/89 (4) and (EEC) No 105/90 (s) open invitations to tender for the export refund on rice ; Whereas, in the present situation, those invitations to tender should be extended ; Whereas, in view of the present circumstances in the German Democratic Republic and their effects on the market situation, no refund should be fixed for products to be exported to that destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Articles 1 (2) of Regulations (EEC) No 3126/89 and (EEC) No 105/90 shall be replaced by the following : '2 . The invitation to tender shall be open until 26 July 1990 . During that period weekly invitations to tender shall be issued and the quantities and the date for submission of tenders shall be determined in the notice of invitation to tender.' 2 . The second paragraph of Articles 8 of Regulations (EEC) No 3126/89 and (EEC) No 105/90 shall be replaced by the following : 'The final date for submission of tenders is hereby fixed at 26 July 1990 .' Article 2 Article 1 ( 1 ) of Regulation (EEC) No 105/90 is replaced by the following : ' 1 . An invitation to tender is hereby opened, for the export refund referred to in Article 4 of Regulation (EEC) No 1431 /76, for Zones II (a) and III as specified in Annex I to Regulation (EEC) No 1124/77.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6 . 1989, p. 1 . O OJ No L 166, 25 . 6 . 1976, p. 36 . (4) OJ No L 301 , 19 . 10 . 1989, p. 14. 0 OJ No L 13, 17. 1 . 1990, p. 6 .